
	

114 HR 3607 IH: U.S. Territorial Federal Judges Improvement Act of 2015
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3607
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Mr. Sablan (for himself, Ms. Bordallo, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To increase from 10 to 15 years the term of office of the judges of the district courts of the
			 Northern Mariana Islands, Guam, and the United States Virgin Islands, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the U.S. Territorial Federal Judges Improvement Act of 2015. 2.Increase in terms of office of judges of district courts of the Northern Mariana Islands, Guam, and the United States Virgin Islands (a)Northern Mariana IslandsSection 1(b)(1) of Public Law 95–157 (48 U.S.C. 1821(b)(1)) is amended by striking ten years and inserting 15 years.
 (b)GuamSection 24(a) of the Organic Act of Guam (48 U.S.C. 1424b(a)) is amended by striking ten years  and inserting 15 years. (c)Virgin IslandsSection 24(a) of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1614(a)) is amended by striking ten years and inserting 15 years.
 3.Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act and shall apply with respect to any term of office of a judge of the district court of the Northern Mariana Islands, Guam, or the United States Virgin Islands—
 (1)that has not expired as of such date of enactment; or (2)that begins on or after such date of enactment.
			
